LEHMAN, J.
The plaintiff has brought suit upon a written promise to pay. Though it does not set forth a copy of the written prom- . ise, nor does it designate it as a promissory note, it does set forth its terms, and these terms are the ordinary terms of a promissory note. If the action is upon a negotiable instrument, and this is fairly inferable from the allegations of the complaint, it was error to dismiss the complaint. Moreover, the trial justice should, in the interests of justice, have allowed an amendment at the trial.
Judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.